Exhibit STOCKHOLDER LOCKUP AGREEMENT THIS AGREEMENT (the Agreement”) is dated October 27, 2006 (the Effective Date”), and is made by and between the entities and individuals whose names appear on the signature pages of this Agreement (collectively the Stockholders” or individually a Stockholder”) and Material Technologies, Inc., a Delaware corporation (the Company”). The Stockholders are the holders of outstanding Shares of Common Stock and rights to acquire Common Stock of the Company (the Shares”). The Company is a publicly-held corporation. The Stockholders and the Company wish to make special provisions for the relationships between and among the Stockholders and between themselves and the Company. They have reached agreement about certain procedures about the transfer of Shares. They believe that these provisions, as set forth in this Agreement, are necessary and desirable and serve the best interests of the Stockholders and the Company. The Company and certain parties which have agreed to provide financial accommodations to the Company have required that the undersigned Stockholders enter into this Agreement. In consideration of these premises and the mutual covenants expressed in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged the parties agree as follows. Section 1. Share Transfer Restrictions Section1.01. Prohibition Against Any Transfers Except as Authorized in This Agreement. Except as otherwise provided in Section1.02 of this Agreement, an interest in the Shares of the Company may not be voluntarily or involuntarily transferred, assigned, hypothecated or sold, by operation of law or otherwise, by any Stockholder for a period of three years from the Effective Date of this Agreement. Notwithstanding the foregoing, in the event the Company shall pay or convert in full its Class A Senior Secured Convertible Debentures, then this Agreement shall be terminated at the option of the Company. All Stockholders signing this Agreement shall be subject to the restrictions on the sale or transfer of their Common Stock regarding the Stockholders of the Company whether or not any other stockholder of the Company signed this Agreement. Section1.02. Exempted Transfers.The prohibition in Section1.01 shall not apply to a transfer of an interest in the Shares of the Company, with restrictive legends, so long as the transferee of such Shares agrees to be bound by this Agreement, and executes an Agreement substantially identical to this Agreement: (i)to the Company; (ii)to any other holder of Shares; (iii)to members of a Stockholder’s immediate family, which immediate family for the purposes of this section shall mean a Stockholder’s spouse, parents, lineal descendants (including adopted children and stepchildren) and the spouse of any lineal descendant and brothers and sisters; (iv)to a trust treated as owned by a grantor who is a person listed in Section 1.02(iii) above under Sections671-679 of the Internal Revenue Code, (v)that has been approved in writing by the Company; (vi)to any executor or administrator upon the death of a Stockholder; or (vii)by merger or share exchange or an exchange of existing Shares for other Shares of the same or a different class or series in the Company; or (viii) the sale, transfer or pledge of Shares by a Stockholder to a bank or other financial institution or person for the purpose of obtaining funds to be loaned to the Company. Notwithstanding anything contained herein to the contrary, an 1 interest in the Shares of the Company may not be voluntarily or involuntarily transferred, by operation of law or otherwise, if such transfer would result in a violation of the Securities Act of 1933, as amended (the Act”), as may be applicable. Notwithstanding the foregoing, after the Company has successfully raised at least $2.5 million in financing, the Stockholder may sell up to $2,500,000 worth of Shares in an arm’s length transaction with a third-party, at a discount of no more than fifty percent (50%) of the lowest closing bid price for the ten (10) prior trading days, without restriction and without the necessity of the buyer thereof becoming subject to this Agreement. Section 1.03. Attempted Transfers in Violation of Share Transfer Restrictions. An attempt to transfer an interest in the Shares of the Company in violation of Section 1 shall be void and the Company shall refuse to register the Shares in question in the name of the transferee on the books of the Company. The Company shall place stop transfer instructions on the Shares in an effort to monitor compliance with this Agreement. Section 2. Miscellaneous Section 2.01. Binding Effect.
